              Case 5:19-cr-00072-SLP Document 36 Filed 12/20/19 Page 1 of 1
               Case 5:19-cr-00072-SLP Documents Filed 03/21/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                              Deceived
                                                                                                 Mfi 2 1 20(5
                            WESTERN DISTRICT OF OKLAHOMA

                                                                                         fiiSJlARSHALSW/OKl
     UNITED STATES OF AMERICA,                                                    Certified Copy
                                                                             CR-19-72-SLP, WRIT,#5

                          Plaintiff,

                   -vs-                               No. CR-19-072-SLP

                                                                              10:22 am, Mar 21, 2019
     WENDELL L. REEVES,
                                                                            Carmelita Reader Shinn, Clerk


                          Defendant.


                     WRIT OF HABEAS CORPUS AD PROSEOUENDUM


     The President of the United States to the United States Marshal for the Western District of
     Oklahoma or any United States Marshal, and the Warden or Superintendent;

            GREETINGS: You are hereby commanded to proceed to the Oklahoma County

     Jail, located in Oklahoma City, Oklahoma, and there take and receive Wendell L. Reeves,

     Inmate Number 199957447, and keep him in your custody and bring him before the United

     States District Court for the Western District of Oklahoma on March 29,2019, at 3:00 p.m.,

     for any hearings necessai7 in this case and then return him to the custody of the above-

     named institution, or do as otherwise ordered by the Court.

            DATED this A' day ot March, 2019.


                                                    CARMELITA REEDER SHINN

         , MARSHAL'S RETURN .                       Clerk of the United States District Court
                                                    for the Western District of Oklahoma
at                           transported/f^)/ har
to CM                         on_jl
Return                        on   1^'       -^By:
             United States Marshals
         By: Western-Bistrict of Oklahoma

                                   Deputy
